DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frigon et al. (US2018/0166770 A1) hereinafter “Frigon”.
Regarding claim 1:
Frigon discloses a system (Fig. 6, 600) comprising: antenna hardware (Fig. 6, 604) including multiple antenna elements (Fig. 6, 607); first base station hardware (Fig. 6, a RADIO in 603, e.g. RADIO 1), the first base station hardware coupled to the antenna hardware, the first base station hardware providing first wireless connectivity through the antenna hardware to communication devices in a network environment (Para. [0022], “a 
Regarding claim 2:
Frigon further discloses wherein the second wireless connectivity provides a backhaul from the antenna hardware to a remote communication device (Para. [0015]; exchanging control/user data over links 102/103; Fig. 1).
	Regarding claim 3:
Frigon further discloses wherein the second wireless connectivity conveys communications received over the first wireless connectivity from the antenna hardware to a remote base station (Para. [0015]; exchanging control/user data over links 102/103; Fig. 1).
	Regarding claim 4:
Frigon further discloses wherein the second wireless connectivity and the remote base station convey the communications received over the first wireless connectivity to a remote network (exchanging control/user data over links 102/103; Fig. 1).
	Regarding claim 5:
Frigon further discloses a controller (Fig. 6, 602) operable to: i) select a first set of the multiple antenna elements to support the first wireless connectivity; and ii) select a second set of the antenna elements to support the second wireless connectivity (Para. [0035] and [0036]).
	Regarding claim 6:

	Regarding claim 7:
Frigon further discloses an antenna interface (Fig. 6, 606) operative to: i) provide first connectivity between the first base station hardware and the antenna hardware, and ii) provide second connectivity between the second base station hardware and the antenna hardware (Para. [0034] and [0038]).
	Regarding claim 8:
Frigon further discloses wherein the multiple antenna elements include a first antenna element and a second antenna element (Fig. 6, 607), the system further comprising: a first antenna interface (Fig. 6, a RADIO (605); Para. [0037]) including a first transmitter and a first receiver coupled to the first antenna element; and a second antenna interface (Fig. 6, a second RADIO in 603) including a second transmitter and a second receiver coupled to the second antenna element.
	Regarding claim 9:
Frigon further discloses a base-band management hardware operable to convert first communications received from the communication devices over the first wireless connectivity into first base-band signals that are re-transmitted over the second wireless connectivity from the second base station hardware; and wherein the base-band management hardware is further operable to convert second communications received over the second wireless connectivity into second base-band signals that are re-transmitted over the first wireless connectivity to the communication devices (Para. [0015], exchanging control/user data over links 102/103; Para. [0037], each radio comprises physical layer baseband signal processing).
	Regarding claim 10:
Frigon further discloses a controller (Fig. 6, 602) operable to dynamically adjust directivity of wireless coverage provided via the first wireless connectivity and the second wireless connectivity depending on received feedback indicating network conditions (Para. [0035], [0036], and [0038]).
Regarding claim 11:
Frigon discloses a method comprising: in accordance with received configuration settings (Fig. 3, 336; Fig. 6, 636), coupling both first base station hardware and second base station hardware (Fig. 6, RADIOS in 603) to antenna hardware (Fig. 6, 604) having multiple antenna elements (Fig. 6, 607); via the first base station hardware, providing first wireless connectivity through the antenna hardware to communication devices in a network environment Para. [0022], “a first set of antennas integrated on common PCB can be dedicated to a small cell for user communication one or more channels”); and via the second base station hardware, providing second wireless connectivity through the antenna hardware (Para. [0022], “a second set of antennas can be dedicated to the backhaul network for exchanging control information and user plane data on one or more channels”; Also Para. [0015] and [0035]).
	Regarding claims 12-20:
Claims 12-20 are directed to claim elements and features similar to those of claims 2-10.  The same cited portions of the prior art and rationales set forth with respect to claims 2-10 also apply to claims 12-20, respectively. 
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Frigon.
Regarding claim 21:
	Frigon teaches, as specified by received configuration settings, couple both first base station hardware and second base station hardware to antenna hardware having multiple antenna elements; via the first base station hardware, provide first wireless connectivity through the antenna hardware to communication devices in a network environment; and via the second base station hardware, provide second wireless connectivity through the antenna hardware. (Similar to Claim 11. See rejection of Claim 11 above.)
Frigon does not expressly disclose a computer-readable storage hardware having instructions stored thereon, when carried out by computer processor hardware, cause the computer processor hardware to perform the above method. 
Examiner submits that storing instructions on a computer-readable storage hardware which causes a computer processor to perform a computer method is well known in the art; and it would have been obvious to one ordinary skill in the art before the earliest effective filing date of the invention to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BO HUI A ZHU/               Primary Examiner, Art Unit 2465